 



Exhibit 10.1
PHARMION CORPORATION
INCENTIVE BONUS AND RETENTION PLAN
Effective as of January 21, 2008
     1. Introduction and Purpose
     This Pharmion Corporation Incentive Bonus and Retention Plan (the “Plan”)
has been adopted in connection with the transactions contemplated under that
certain Agreement and Plan of Merger, dated November 18, 2007 (the
“Transactions”), pursuant to which Pharmion Corporation (the “Company”) will
become a wholly-owned subsidiary of Celgene Corporation (“Celgene”). Both the
Company and Celgene believe that the value of the Company will be enhanced by
the continued employment of the Company’s employees (including its executive
officers) through the consummation of the Transactions (the “Closing”), and with
the consent of Celgene, the Company has established this Plan to create an
incentive for its eligible employees to continue their employment with the
Company, through the grant of incentive bonuses and retention awards (“Retention
Awards”).
     2. Incentive Bonuses
     (a) Each regular employee of the Company as of December 31, 2007, whether
full-time or part-time (including fixed-term employees), who is not an Eligible
U.S. Sales Associate (each, an “Eligible Employee”) shall be eligible to receive
an incentive bonus in respect of the achievement toward 2007 individual and
corporate goals under the Company’s incentive bonus compensation program (an
“Incentive Bonus”). Subject to the final approval of the Company’s Board of
Directors, Incentive Bonuses for 2007 may be paid in amounts up to 200% of an
Eligible Employee’s annual bonus target (a set percentage of the employee’s
annual base compensation rate at the end of the year under review, determined by
position level), pro-rated in the case of Eligible Employees who only worked a
partial year in 2007 (with actual amounts to be determined and approved by the
Plan Administrator). A determination of the Incentive Bonuses shall be based on
an evaluation of 2007 individual performance and corporate performance in
proportions previously established by the Company for each employee and shall be
paid in March 2008. Except where prohibited by law, an Eligible Employee must be
employed with the Company at the time the Incentive Bonuses are paid in order to
be entitled to receive an Incentive Bonus, if any.
     (b) Each regular full-time, field-based sales employee of the Company based
in the United States (each, an “Eligible U.S. Sales Associate”) shall remain
eligible to receive a quarterly bonus as outlined in the Pharmion Sales
Incentive Compensation Plan, and may also be eligible for an additional
“challenge bonus” for each of the first and second quarters of 2008 subject to
the achievement of stated Company sales targets (a “Sales Bonus”). Sales Bonuses
shall be paid subject to an Eligible U.S. Sales Associate’s continued employment
with the Company through the end of the calendar quarter to which such Sales
Bonus corresponds.

 



--------------------------------------------------------------------------------



 



     3. Retention Awards
     (a) Each regular full-time and part-time employee of the Company (including
each fixed-term employee) who was actively employed by the Company as of
November 18, 2007, or had accepted an offer of employment on or before
November 18, 2007, and continues to be employed by the Company through the
Closing shall receive a Retention Award calculated as follows:
     (i) If the Closing occurs on or before June 1, 2008, the Retention Award
shall equal 25% of such employee’s Base Salary (as defined below); and
     (ii) If the Closing occurs after June 1, 2008, the Retention Award shall
equal 50% of such employee’s Base Salary.
For purposes hereof, the term “Base Salary” shall mean an employee’s annual base
compensation rate for services paid by the Company, as reflected in the
Company’s payroll records as of December 1, 2007; provided, however, that for a
fixed-term employee who is employed for a term of fewer than 12 months, “Base
Salary” shall mean such fixed-term employee’s base compensation rate for the
number of full months employed by the Company as of the date of the Closing.
Base Salary shall not include commissions, bonuses, overtime pay, incentive
compensation, benefits paid under any qualified plan, any group medical, dental,
or other welfare benefit plan, non-cash compensation, or any other additional
compensation, but shall include amounts reduced pursuant to such employee’s
salary reduction agreement under Section 125, 132(f)(4), or 401(k) of the
Internal Revenue Code of 1986, as amended (the “Code”), if any, or a
nonqualified elective deferred compensation arrangement, if any, to the extent
that in each such case the reduction is to base salary.
     (b) All Retention Awards payable pursuant to this Section 3 shall be
(i) paid as soon as practicable, but not later than thirty (30) days following
the Closing and (ii) subject to reduction for all applicable income and
employment withholding taxes and other regular payroll deductions.
     (c) Notwithstanding anything contained in this Section 3 to the contrary,
if an employee’s employment with the Company is terminated for any reason prior
to the Closing, such employee shall immediately forfeit any right to receive a
Retention Award under the Plan and shall have no further rights with respect
thereto. If an employee’s employment with the Company is terminated for any
reason on or after the Closing, such employee shall be paid the Retention Award
as provided in this Section 3 notwithstanding such termination of employment.
     4. Section 280G
     (a) Notwithstanding any provision of this Plan to the contrary, if any
payments or benefits an employee would receive from the Company under this Plan
or otherwise in connection with the Transactions (the “Total Payments”)
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 4, would be subject to the excise tax imposed
by Section 4999 of the Code, then such employee will be entitled to receive
either (x) the full amount of the Total Payments or (y) a portion of the Total
Payments

2



--------------------------------------------------------------------------------



 



having a value equal to $1 less than three (3) times such individual’s “base
amount” (as such term is defined in Section 280G(b)(3)(A) of the Code),
whichever of (x) and (y), after taking into account applicable federal, state,
and local income taxes and the excise tax imposed by Section 4999 of the Code,
results in the receipt by such employee on an after-tax basis, of the greatest
portion of the Total Payments. Any determination required under this Section 4
shall be made in writing by the independent public accountant of the Company
immediately prior to the Closing (the “Accountants”), whose determination shall
be conclusive and binding for all purposes upon the Company and the applicable
employee. For purposes of making the calculations required by this Section 4,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good-faith interpretations
concerning the application of Sections 280G and 4999 of the Code. If there is a
reduction pursuant to this Section 4 of the Total Payments to be delivered to
the applicable employee, such reduction shall first be applied to any cash
amounts to be delivered to the applicable employee under this Plan and
thereafter to any other severance benefits or payments otherwise owing to such
applicable employee.
     (b) Notwithstanding anything herein to the contrary, in the event the
applicable employee is entitled to a tax gross-up with respect to excise taxes
under Section 4999 of the Code pursuant to an employment or other written
agreement with the Company in effect as of November 18, 2007, and which has been
disclosed to Celgene prior to such date, this Section 4 shall not apply to such
employee, no portion of the Total Payments shall be so reduced as set forth
herein, and such employment or other agreement shall govern with respect to the
subject matter covered by the provisions of this Section 4.
     5. Plan Administration
     (a) The Plan shall be administered by the Board of Directors of the Company
or a duly authorized committee thereof (the “Plan Administrator”). Subject to
the express provisions of this Plan, the Plan Administrator shall have sole
authority to interpret the Plan (including any vague or ambiguous provisions)
and to make all other determinations deemed necessary or advisable for the
administration of the Plan. Decisions of the Plan Administrator shall be made by
a majority of its members attending a meeting at which a quorum is present
(which meeting may be held telephonically), or by written action in accordance
with applicable law. All determinations and interpretations of the Plan
Administrator shall be final, binding, and conclusive as to all persons.
     (b) Neither the Plan Administrator nor any employee, officer, agent, or
director of the Company shall be personally liable by reason of any action taken
with respect to the Plan for any mistake of judgment made in good faith, and the
Company shall indemnify and hold harmless each employee, officer, agent, or
director of the Company, including the Plan Administrator, to whom any duty or
power relating to the administration or interpretation of the Plan may be
allocated or delegated, against any reasonable cost or expense (including
counsel fees) or liability (including any sum paid in settlement of a claim with
the approval of the Plan Administrator) arising out of any act or omission to
act in connection with the Plan unless arising out of such person’s own fraud,
bad faith, or gross negligence.

3



--------------------------------------------------------------------------------



 



     (c) The Plan Administrator may delegate any and all of its powers and
responsibilities hereunder to other persons.
     (d) The Plan Administrator shall maintain such accounts and records
regarding the fiscal and other transactions of this Plan and such other data as
may be required to carry out its functions under this Plan and to comply with
all applicable laws.
     6. Right to Amend or Terminate Plan
     The Company reserves the right to amend, in whole or in part, any or all of
the provisions of this Plan by action of the Plan Administrator at any time and
for any reason, provided that in no event shall any amendment adversely impact a
participant’s rights hereunder. Notwithstanding anything herein to the contrary,
the Plan may not be terminated prior to the date on which all benefits hereunder
have been paid in full.
     7. No Guarantee of Employment
     This Plan is not a guarantee of continued employment for any employee of
the Company, including any employee potentially eligible for benefits hereunder.
An employee’s employment remains terminable at any time with or without cause by
either the employee or the Company or, after the Closing, Celgene.
     8. Applicable Law
     This Plan and all action taken under it shall be governed as to validity,
construction, interpretation, and administration by the laws of the State of
Delaware (without regard to the choice of law principles thereof) and any
applicable U.S. federal law.
     9. Unfunded Status
     This Plan shall be “unfunded,” and all benefits that become payable
hereunder shall be paid out of the general assets of the Company. All
participants in the Plan shall be solely unsecured general creditors of the
Company. If the Company decides in its sole discretion to establish any advance
accrued reserve on its books against the future expense of the benefits payable
hereunder, or if the Company decides in its sole discretion to fund a trust
under this Plan, such reserve or trust shall not under any circumstances be
deemed to be an asset of this Plan.
     10. Successors
     For purposes of this Plan, the Company shall include any and all successors
and assignees, whether direct or indirect, by purchase, merger, consolidation,
or otherwise, to all or substantially all of the business or assets of the
Company, and such successors and assignees shall perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place. In such event, the term “Company,” as used in this Plan, shall mean
the Company, as herein before defined and any successor or assignee to the
business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.

4



--------------------------------------------------------------------------------



 



     11. General Provisions
     (a) This Plan is not a term or condition of any individual’s employment,
and the Company maintains the right to change the terms and conditions of a
participant’s employment, including, without limitation, demotion, discipline,
promotion, compensation, benefits, duties, and location of performance, at any
time with or without cause and/or with or without notice. No employee shall have
any legal right to payments hereunder except to the extent all conditions
relating to the receipt of such payments have been satisfied in accordance with
the terms of this Plan as set forth herein.
     (b) Nothing contained herein shall give an employee any right to any
employee benefit upon termination of employment with the Company, except as
specifically provided herein.
     (c) No person having a benefit under this Plan may assign, transfer, or in
any other way alienate any benefit hereunder, nor shall any benefit under this
Plan be subject to garnishment, attachment, execution, or levy of any kind.
     (d) Neither the establishment of this Plan, nor any modification thereof,
nor the payment of any benefits hereunder, shall be construed as giving to any
participant or other person any legal or equitable right against the Company or
the Plan Administrator, or any fiduciary, employee, or agent of the Company.
     (e) The Company shall have the right to make such provisions as it deems
necessary or appropriate to satisfy any obligations it reasonably believes it
may have to withhold for federal, state, or local income or other taxes incurred
by reason of payments pursuant to this Plan. In lieu thereof, the Company shall
have the right to withhold the amounts of such taxes from any other sums due or
to become due from the Company to a participant upon such terms and conditions
as the Plan Administrator may prescribe.
     (f) Should any provision of the Plan be deemed or held to be unlawful or
invalid for any reason, such fact shall not adversely affect the other
provisions of the Plan unless such determination shall render impossible or
impracticable the functioning of the Plan, and in such case, an appropriate
provision or provisions shall be adopted so that the Plan may continue to
function properly.
     (g) Any benefits payable under this Plan shall not be deemed salary or
other compensation to a participant for the purposes of computing benefits to
which he or she may be entitled under any pension plan or other arrangement of
the Company maintained for the benefit of its employees, unless such plan or
arrangement provides otherwise.
     (h) In the event that the Plan Administrator finds that a participant is
unable to care for his or her affairs because of illness or accident, then
benefits payable hereunder, unless claim has been made therefor by a duly
appointed guardian, committee, or other legal representative, may be paid in
such manner as the Plan Administrator shall determine, and the application
thereof shall be a complete discharge of all liability for any payments or
benefits to which such participant was or would have been otherwise entitled
under this Plan.

5



--------------------------------------------------------------------------------



 



     (i) Any payments to a minor from this Plan may be paid by the Plan
Administrator in its sole and absolute discretion (i) directly to such minor,
(ii) to the legal or natural guardian of such minor, or (iii) to any other
person, whether or not appointed guardian of the minor, who shall have the care
and custody of such minor. The receipt by such individual shall be a complete
discharge of all liability under the Plan therefor.
     (j) All announcements, notices, and other communications regarding this
Plan will be made by the Company in writing (whether in electronic form or
otherwise). Except for written amendments to the Plan or official written
communications issued by the Company in connection with the Plan, participants
in the Plan may not rely on any representation or statement made by the Company
or its affiliates or any of its or their officers, directors, employees, or
agents, whether written or oral, regarding such participants’ participation in
the Plan and any rights thereunder.
     As adopted by the Board of Directors of Pharmion Corporation and to become
effective as of January 21, 2008

          By:   /s/ Erle T. Mast       Name:   Erle T. Mast        Title:  
Executive Vice President and Chief Financial Officer     

6